DETAILED ACTION
This action is in response to a correspondence filed on 03/05/2021.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to the amendment filed on 03/05/2021. Claims 1, 8 and 15 have been amended. The amendment has overcome the rejection of claims 1-20 under 35 U.S.C. 103(a) in view of Nandagopal et al. (US 20150100879), Liu – “Part 2: How Sourcegraph scales with the Language Server Protocol”, in view of Chen et al. (US 9,760,349), in further view of Warren et al. “Language Server Protocol Overview”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 15 have been amended to recite a source code dependency resolution system comprising a LSP-enabled language server adapted to transmit a diagnostic message to a client language editor, the diagnostic message instructing the client language editor to locate the dependencies in a source code file on a file system distinct from the LSP-enabled language server, and responsive to parsing the source code file by the LSP-enabled language server, transmitting by the LSP-enabled language server, a message to the client language editor to cause the client language editor to display results of the parsing. Claims 1, 8 and 15 further suggests that the dependency previously identified by the LSP-enabled language server is located in a file system unknown and inaccessible to the LSP-enable language server. The prior 
The prior arts made of record and considered pertinent to the Applicant’s disclosure are as follow: 
Nandagopal et al. (US 20150100879) teaches a system and method for facilitating dependency management by deriving dependencies and loading methods of JavaScript files and CSS files referenced by an application source code executing at a browser on a client in a network environment according to a map file accessed from a server. 

Hale et al. (US 9,361,077) teaches a system comprising a dependency engine for analyzing a source code and applying one or more dependency criteria to the code to generate the dependency relationships between software elements.

Chen et al. (US 9,760,349) teaches a dependency analysis system for managing different software dependencies associated with source code by analyzing the source code for a software application to identify references to dependencies within the source code and attributes associated with the dependencies. 

Liu “Part2: How Sourcegraph scales with the Language Server Protocol” teaches a Language Server Protocol (LSP) enable server enabling client editors to provide file contents and file path structure to language servers such that the language servers never need to access the fielsystem directly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454